NOTE: This order is nonprecedentia1.
United States Court of AppeaIs
for the Federal Circuit
IN RE TD AMERITRADE, INC.,
Petiti0ner. -
Misce11aneous Docket N0. 107
011 Petition for Writ of Mandamus to the United States
DiStrict C0urt for the Eastern DiStrict of TexaS.in case no
10-CV-320, Chief Judge David F01s0m.
IN RE SCOTTRADE, INC.,
Petitioner.
Misce11ane0us Docket No. 109
On Petition for Writ of Mandamus to the United States
District C0u1't for the Eastern District of TeXaS in case 110
10-CV-320, Chief Judge David F0lsom.

IN RE TD AMERITRADE 2
ON PETITION
ORDER
Scottrade, Inc. submits a petition for a writ of man-
damus to direct the United States District Court for the
Eastern District of TeXas to vacate its order denying
Scottrade’s motion to sever and transfer, and direct the
court to sever this case and transfer it to the United
States District Court for the Eastern District of Missouri.
The court also reconsiders its order directing Ganas LLC’s
response in In re TD Ameritro',de, Inc., 2012-I_VI10'7.
Upon consideration thereof, .
IT ls ORDERED THAT:
(1) This court’s prior order directing Ganas LLC to
respond no later than Deoernber 1, 2011 in 2012-l\/1107 is
vacated
(2) Ganas LLC is directed to file a combined response
in 2012-M107 and 2012-l\/1109 no later than December 8,
2011 not to exceed 40 pages.
FoR THE CoURT
NUV 23 2011
/s/ J an Horb al_v
Date J an H0rbaly
Clerk
U.S. COUR`Ff)%El?P£ALS FOR
THE FEDERAL C|RCUlT
NUV 23 2011
JAN|'lDRBALY
CLERK

3
cc: Michael HaWes, Esq.
Larry D. Thon1pson, Jr., Esq.
Jason M. Schwent, Esq.
IN RE TD AMERITRADE
Clerk, United States District Court for the EaStern
District of Texas
s 19
n